J-S50013-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                      v.

ALVIN E. GRANDBERRY, III

                           Appellant                  No. 2104 MDA 2015


               Appeal from the Order Entered November 9, 2015
       in the Court of Common Pleas of Dauphin County Criminal Division
                       at No(s): CP-22-CR-0004931-2011

BEFORE: MUNDY, STABILE, and FITZGERALD,* JJ.

JUDGMENT ORDER BY FITZGERALD, J.:                       FILED JULY 12, 2016

        Appellant, Alvin E. Grandberry, III, appeals from the order of the

Dauphin County Court of Common Pleas dismissing his petition for writ of

habeas corpus for raising the same claims previously presented in his

untimely, first Post Conviction Relief Act (“PCRA”), 42 Pa.C.S. §§ 9541-9546,

petition.1    Appellant again asserts his sentence, which became final on

August 13, 2012, was unconstitutional in light of Alleyne v. United States,

133 S. Ct. 2151 (2013), and its Pennsylvania progeny.




*
    Former Justice specially assigned to the Superior Court.
1
  The dismissal of Appellant’s first PCRA petition was affirmed by this Court
in Commonwealth v. Grandberry, 2092 MDA 2014 (Pa. Super. June 30,
2015) (unpublished memorandum).
J-S50013-16


        Following our review, we agree with the PCRA court that no relief is

due. We add: (1) the PCRA subsumes the writ of habeas corpus;2 (2) claims

asserting illegal or unconstitutional applications of mandatory minimum

sentences are cognizable under the PCRA;3 (3) Appellant’s petition is

properly viewed as a second PCRA petition;4 and (4) because instant petition

did not raise any claims that it was timely filed under the PCRA and

Appellant’s judgment of sentence became final before Alleyne was decided

on June 17, 2013, Appellant did not qualify for relief under Ruiz.5

        Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 7/12/2016




2
    See Commonwealth v. Hackett, 956 A.2d 978, 985 (Pa. 2008).
3
    See Commonwealth v. Ruiz, 131 A.3d 54, 60 (Pa. Super. 2015).
4
    See Hackett, 956 A.2d at 985; Ruiz, 131 A.3d at 60.
5
  Ruiz, 131 A.3d at 60 (holding PCRA petitioner may be entitled to relief
where his petition is timely filed and his judgment of sentence had not yet
become final).



                                     -2-